Order entered February 20, 2015.




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00657-CV

                                ANGELA NAILS, Appellant

                                             V.

                                 MARK FRELS, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-15238

                                         ORDER
       Before the Court is appellant’s February 17, 2015, motion to grant appellant damages.

The motion is DENIED. Our records show this case is at issue and will be set for submission in

due course.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE